192 F.2d 935
Louis M. SOSNA et al., Petitioners,v.Honorable George H. MOORE, Judge of the United StatesDistrict Court for the Eastern District ofMissouri, Eastern Division.
No. 14474.
United States Court of Appeals Eighth Circuit.
Nov. 13, 1951.

Louis B. Schwartz and Samuel P. Halpern, Minneapolis, Minn., for petitioners.
Lashly, Lashly & Miller and Israel Treiman, St. Louis, Mo., for defendants in the District Court.
PER CURIAM.


1
Application of petitioners for writ of mandamus denied and petition for the writ of mandamus dismissed.